Citation Nr: 1739355	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for episodic gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2013 videoconference hearing; and a transcript of this hearing is of record.

In May 2014, the Board remanded the issue for additional development. The appeal has returned to Board and is now ready for adjudication.


FINDING OF FACT

During the appeal period, the Veteran's gastritis is not productive of chronic eroded or ulcerated areas or symptoms. The Veteran has no more than moderate symptoms such as vomiting, diarrhea, constipation, and abdominal pain. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for gastritis have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7307, 7319.



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board finds that the VA has satisfied its duty to notify the Veteran.  The Veteran was notified in December 2010 of the information and evidence which was needed to substantiate his claims for service connection for chronic stomach problems, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. He also was provided general information pertaining to VA's assignment of disability ratings and effective dates. Therefore, as the VCAA does not require any notification for downstream initial ratings claims, the VA has satisfied its duty to notify.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, and VA post-service treatment records, and post-service private treatment records.

In addition, the Veteran underwent a VA contracted general compensation and pension examination in December 2010. In June 2015, the Veteran underwent a VA intestinal conditions examination and a VA stomach and duodenal conditions examination. These examinations are of record. 

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issue of entitlement to a higher initial disability rating for episodic gastroenteritis. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that VA has met its duty to assist the Veteran with his claim.

II. Initial Rating Increase Episodic Gastroenteritis 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27. Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code. 38 C.F.R. § 4.27. The first four numbers reflects the diagnosed disability. The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

Throughout the appeal period, the Veteran's episodic gastroenteritis has been evaluated by analogy as 10 percent disabling pursuant to Diagnostic Code (DC) 7307.

Several diagnostic codes are also applicable to a Veteran's episodic gastroenteritis condition, as under 38 C.F.R. § 4.114, "ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation." Accordingly, the Board must determine which diagnostic code merits the Veteran the highest rating.

Under the DC 7307 if hypertrophic gastritis is chronic with severe hemorrhages, or large ulcerated or eroded areas, the rating is 60 percent. If it is chronic with multiple small eroded or ulcerated areas, and symptoms, the rating is 30 percent. Chronic gastritis with small nodular lesions and symptoms warrants a 10 percent rating. If it is atrophic gastritis (a complication of a number of diseases, including pernicious anemia) it is to be rated on the underlying condition. 38 C.F.R. § 4.114, DC 7307.

Under DC 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress. A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. 38 C.F.R. § 4.114, DC 7319.

Terms such as "severe," "considerable," "moderate," and "of lesser severity" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran contends that his episodic gastroenteritis results in constant constipation and diarrhea. For the reasons described below, the Board finds that an initial rating greater than 10 percent for episodic gastroenteritis is not warranted.

In December 2010, the Veteran underwent a contracted general pension and compensation examination. During the examination the Veteran reported that his stomach condition did not affect his body weight; he had frequent abdominal pain located at the intestine; had nausea and vomiting as often as three times a day, but never vomited blood; diarrhea; and constipation; and used stool softeners. The Veteran stated that his stomach condition did not cause incapacitation and he did not experience any overall functional impairment from his condition. The examiner found no striae on abdominal wall, no distension of superficial veins, no ostomy, no tenderness to abdomen or flank to palpitation, no palpable mass, no splenomegaly, no ascites, no ventral hernia, no liver enlargement, and no aortic aneurysm. The examiner stated the Veteran had a normal rectal examination. The examiner found that the stomach condition did not cause anemia and there were no findings of malnutrition.  

The Veteran's VA post-service treatment records noted that in May 2011, the Veteran reported he had some rectal bleeding in 2010. In April 2012, VA treatment records noted that the Veteran had diarrhea and loose stool, which may have been secondary to metformin. In November 2012, VA treatment records that the Veteran's diarrhea was resolved. Between May 2013 and April 2014, VA treatment records indicate that the Veteran denied abdominal pain.

In March 2013, the Veteran's private treatment records indicate that the Veteran was hospitalized for three days for abdominal pain and vomiting. The Veteran reported the severity of the pain at 5/10 and he did not have diarrhea. The private treatment records ruled out a small bowel obstruction and diagnosed the Veteran with ileus. 

The Veteran testified in a Board hearing in September 2013. The Veteran stated he took only over-the-counter medication for his gastroenteritis. The Veteran testified that he alternated between diarrhea and constipation. He stated that when he had diarrhea about two to three times a week. He stated that he did not have too much constipation only about once a week. He stated his constipation was severe. The Veteran testified that he was hospitalized for three days in March 2013 for constipation. The Veteran stated that when he was admitted to the hospital he had a lot of abdominal pain, nausea, and a lot of vomiting. He stated that the night before he vomited twelve times and before that he had stomach cramps, pain in his abdomen, and he was really constipated. The Veteran stated he did not remember going to the bathroom while he was hospitalized and they would not allow him leave until he had a bowl movement. The Veteran stated there was never a discussion of prescription medication and advised only to have a higher fiber diet. He stated that he was trying the diet, but he still had abdominal pain and other problems. He stated it was more tolerable and he was able to function with over-the-counter medication. The Veteran testified that he had a new doctor and he had not dealt too much with his gastroenteritis situation. The Veteran stated that he did not have anemia. The Veteran stated that his normal weight was 220 pounds, but in the past five years he had fluctuated between 220 and 230. The Veteran stated that in the past two years his symptoms had not been more severe but more aggravated. The Veteran stated that since his hospitalization his bowel movements varied tremendously and happened on an inconsistent basis. The Veteran testified that his condition specifically his diarrhea episodes impacted his employment.  

In June 2015, the Veteran underwent a VA intestinal conditions examination and a VA stomach and duodenum examination from the same examiner. The Veteran reported during the examination that he had stomach cramping consistently at a certain point at work and always at the same time. He did not relate it with any particular kind of foods. The Veteran reported he did not recall having a workup for his stomach and was not taking medications for it. The Veteran reported that he had not had this issue for a while.  

The examiner found that the Veteran did not require medication for control his condition; the Veteran did not have incapacitating episodes due to signs and symptoms of his condition; the Veteran did not have surgical treatment for an intestinal condition; the Veteran did not have episodes of bowel disturbance with abdominal distress or exacerbations or attacks; the Veteran did not have weight loss attributable to his condition; the Veteran did not have malnutrition or other general health effects attributable to the condition; the Veteran did not have benign or malignant neoplasm or metastases related to the his condition; and the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms. The examiner stated that when discussing the Veteran's gastritis he mostly referred to diarrhea and sometimes constipation. The examiner noted that gastroenteritis if an acute condition often caused by viral infection or food intolerance. The examiner explained that an acute condition is one that resolves by itself or with medications, but has not residual or long-term sequelae. The examiner stated that there was no current diagnosis of gastroenteritis because at the moment there were no symptoms and no current clinical objective evidence of a diagnosable disease or pathology. Review of the records showed that the Veteran had some symptoms of diarrhea through 2012 although no diagnosis was found.  The examiner noted that records were silent for anything but acute gastroenteritis and so, of the diagnostic choices given, it was most consistent with the original diagnosis being in error. 

Applying the law to the facts of the case, the Board finds the Veteran's symptoms entitle him to a 10 percent rating under DC 7319. Throughout the appeal period the Veteran suffered intermittent bowel distress and abdominal pain. In considering the evidence the Board finds that the Veteran's symptoms are at most moderate. In doing so, the Board takes into account the evidence that the Veteran's diarrhea and constipation may be related to medication he took and seemed to resolve over time. A higher rating requires more severe symptoms. As noted by the 2015 VA examiner, a review of the records showed that the Veteran had some symptoms of diarrhea through 2012 although no diagnosis was found. The Board finds that there is no evidence to support severe symptoms to include severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. The December 2010 examination, found that the Veteran's stomach condition did not cause incapacitation or functional impairment. While the Veteran was hospitalized in March 2013 for abdomen pain, nausea, and constipation it appears to be for ileus. Treatment records after the Veteran's hospitalization indicate that the Veteran was not suffering from abdominal pain. Finally, the June 2015 examiner did not find that the Veteran had episodes of bowel disturbance with abdominal distress or exacerbations or attacks, as the Veteran reported in the June 2015 he does not suffer from the abdomen pain anymore. Moreover, the Veteran did not require medication for control his condition; did not have incapacitating episodes due to signs and symptoms of his condition; did not have surgical treatment for an intestinal condition; did not have weight loss attributable to his condition; and did not have malnutrition or other general health effects attributable to the condition

To that end, the Board has considered the application of other Diagnostic Codes; however, a higher rating under any of the other potentially applicable criteria is not warranted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Under DC 7307, the Veteran has not demonstrated that he suffers from multiple small eroded or ulcerated areas and symptoms to warrant a 30 percent rating. 

The Board has also considered whether a higher rating is warranted under an alternative DC. The Board finds that during this period DC 7319 reflects the Veteran's predominant disability picture; however, a higher 30 percent rating requires a gastrointestinal disorder that is severe in degree. As noted above, the symptomatology associated with the Veteran's service-connected episodic gastroenteritis is not shown to such a degree.

Therefore, the Board finds that the evidence supports an initial 10 percent rating for episodic gastroenteritis but no higher. 

III. Extraschedular Consideration

The Veteran contends that due to the severity of his condition and the impact on his daily activities, he warrants a higher evaluation to include an extraschedular evaluation.

Therefore, the Board has considered whether the Veteran's episodic gastroenteritis is an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321 (b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating schedule contemplates the gastrointestinal disability level and symptomatology resulting from episodic gastroenteritis. Given the variety of ways in which the rating schedule contemplates gastrointestinal disability level and symptomatology, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Thus, with the preponderance of the evidence against the assignment of a higher evaluation, the benefit-of the doubt doctrine is not applicable, and the appeal for an initial disability rating in excess of 10 percent for the Veteran's episodic gastroenteritis is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Entitlement to an initial evaluation in excess of 10 percent episodic gastroenteritis is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


